      Case 2:17-cr-00181-JTM-DMD Document 463 Filed 06/02/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                           CRIMINAL ACTION

 VERSUS                                             NO. 2:17-cr-181

 CHAD ALLEN SCOTT                                   SECTION “H”




                   UNOPPOSED MOTION TO CONTINUE SENTENCING


          NOW INTO COURT, comes defendant, Chad A. Scott, who respectfully requests that his

sentencing, currently scheduled for August 5, 2020, at 9:30 A.M., be continued to a date after the

remaining counts against him are resolved. Trial in this matter is currently scheduled for November

2, 2020.

          Counsel for the USA (Timothy A. Duree) was contacted and has no objection to the

continuance.

          WHEREFORE, Chad A. Scott respectfully prays for an order granting the Unopposed

Motion to Continue Sentencing to a date after completion of the November 2, 2020 trial in this

matter.
      Case 2:17-cr-00181-JTM-DMD Document 463 Filed 06/02/20 Page 2 of 2




                                               Respectfully submitted,

                                               FISHMAN HAYGOOD, LLP

                                                /s/ Kerry J. Miller
                                               KERRY J. MILLER (#24562), T.A.
                                               ALYSSON L. MILLS (#30492)
                                               KRISTEN D. AMOND (#37011)
                                               201 St. Charles Avenue, Suite 4600
                                               New Orleans, LA 70170
                                               Telephone:      (504) 556-5549
                                               Facsimile:      (504) 310-0275
                                               Email:          kmiller@fishmanhaygood.com
                                                               amills@fishmanhaygood.com
                                                               kamond@fishmanhaygood.com
                                               CJA Counsel for Defendant, Chad Allen Scott




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the above and foregoing was electronically filed with the

Clerk of Court of the Eastern District of Louisiana by using the CM/ECF system, which will send

a notice of electronic filing to all counsel of record, on this 2nd day of June, 2020.



                                                      /s/ Kerry J. Miller
                                                      KERRY J. MILLER




                                                  2
